Exhibit 10.66


SEPARATION AGREEMENT
   
To:        José Roberto Loureiro


From:    Eilif Serck-Hanssen
        
Date:      July 25, 2019
   



--------------------------------------------------------------------------------



The following Separation Agreement (the “Agreement”) is between Laureate
Education, Inc. (together with its subsidiaries, including Rede Internacional de
Universidades Laureate LTDA, “Laureate”) and José Roberto Loureiro
(“Executive”). As per as Laureate’s decision, Executive’s employment
relationship with Laureate shall terminate as described below, and Laureate and
Executive wish to voluntarily resolve all issues that arise out of the
employment relationship.  Nothing in this Agreement constitutes an admission of
fault or liability by either party.  
   
Based on these mutual promises, Laureate and Executive agree as follows:
   
Employment Status
   
The employment relationship shall end and Executive shall be separated from
service on July, 31, 2019 (the “Separation Date”). Except as expressly otherwise
set forth herein, this Agreement replaces all prior agreements, whether verbal
or written, between Laureate and Executive as to any aspect of Executive’s
employment.
   
Executive shall remain a full-time, at-will employee of Laureate through the
Separation Date.  During the period from the date hereof through the Separation
Date, Laureate reserves the right at any time to require Executive to remain
away from Laureate’s premises, to work from home, or to otherwise assist in the
transition process.  Executive may be relieved of some or all of his duties in
Laureate’s sole discretion.  While Executive remains employed, Laureate shall
continue to pay Executive his base salary and all benefits to which Executive is
entitled.  While Executive remains employed, Executive must continue to comply
with Executive’s implied duties, including those of good faith and fidelity, and
comply with the obligations set out in this Agreement.
          
Severance Pay
   
Subject to the terms of this Agreement, and in accordance with the Laureate
Education, Inc. Severance Policy for Executives, Laureate shall provide
Executive with a voluntary severance payment (the “Voluntary Severance”) in
excess of the severance or other termination benefits Executive is eligible to
receive under applicable law (“Statutory Severance”, which term is inclusive of
twelve (12) months of subsidies for the continuation for Executive’s health
insurance). Such Voluntary Severance payment shall supplement the Statutory
Severance for a total aggregate gross amount of Three Million Seven Hundred Two
Thousand Four Hundred Eighty Two Brazilian Reais


1

--------------------------------------------------------------------------------




and Sixty Eight Centavos (R$3,702,482.68), less any withholding for tax and any
other authorized deductions, which is an amount equivalent to one (1) year of
Executive’s current salary and target annual bonus under Laureate’s 2019 Annual
Incentive Plan (collectively, the “Total Severance”). To the extent practicable
in the Company’s reasonable discretion, cash amounts due in satisfaction of the
Statutory Severance shall be paid in a lump sum, and in any event shall be paid
in accordance with applicable law. The Voluntary Severance shall be paid in
equal installments over twelve (12) months (the “Severance Period”), commencing
within thirty (30) days following the Execution Date (as defined below),
contingent on Executive’s execution of the general release of claims attached
hereto as Exhibit A (the “Release”). The Voluntary Severance will be paid by
direct deposit in accordance with Executive’s prior instructions.


As further consideration for entering into this Agreement, Executive shall be
eligible for an amount equal to the actual bonus for 2019 that Executive would
be eligible for if he continued employment with Laureate under Laureate’s 2019
Annual Incentive Plan (the “2019 Plan”), prorated for the portion of the 2019
calendar year that Executive was employed by Laureate (the “Bonus
Consideration”). The Bonus Consideration shall be paid in a lump sum within
fifteen (15) days from Executive’s execution and delivery of the Release to the
Company.  The Bonus Consideration shall be calculated “at target” as set forth
in the 2019 Plan and prorated commensurate with the duration of Executive’s
employment in 2019. The Bonus Consideration shall be less any withholding for
tax and any other authorized deductions.  Executive acknowledges and agrees
that, other than as provided in this paragraph Executive shall not be eligible
to receive any other payment under the 2019 Plan or any subsequent year’s plan.


Executive acknowledges and agrees that the Voluntary Severance and Bonus
Consideration (collectively, the “Incremental Payments”) exceed any payment,
benefit, or other thing of value to which Executive might otherwise be entitled
under any policy, plan, or procedure of the Company or under applicable law. The
Incremental Payments shall be in consideration for the restrictive covenants
incorporated herein and Executive’s execution and delivery of the Release. For
the avoidance of doubt, the Incremental Payments do not include the Statutory
Severance.


For the avoidance of doubt, the Total Severance shall represent the total gross
amount of severance to be earned by the Executive, representing the sum of the
Voluntary Severance and the Statutory Severance; accordingly, the exact amount
of the Voluntary Severance will be determined after the appraisal of the
Statutory Severance.


Equity Awards


All of Executive’s various equity awards and management stockholders’ agreements
shall continue to be governed by their applicable terms, including any
restrictive covenants set forth therein. On the Separation Date, any and all of
Executive’s unvested Performance Share Units, Restricted Stock Units, and Stock
Options shall be forfeited without any payment therefor. Executive will have
ninety (90) days from the Separation Date to exercise any vested Stock Options,
after which any unexercised vested Stock Options will be forfeited without any
payment therefor.




2

--------------------------------------------------------------------------------






Executive Benefits
   
Executive’s current Laureate-provided health and other benefits shall terminate
as of the Separation Date. Provided Executive has first executed and delivered
the Release to the Company, after the later of the Separation Date or Laureate’s
receipt of a signed Release, Laureate will provide the Executive with the same
health and life insurance benefits and subsidies that it provided to Executive
during his employment with Laureate until the first anniversary of the
Separation Date.
   
Vacation Payout
   
Executive shall receive vacation payout for any earned but unused vacation days
through the Separation Date.


Outplacement Services
   
Outplacement Services shall be rendered through a provider chosen by Laureate.
Executive shall be entitled to the nine-month program of service.  Laureate
shall pay the provider directly and Executive shall not receive the cash
equivalent of the cost of Outplacement Services should Executive choose not to
use them or if such services are terminated prior to the full nine-month term.
In lieu of using the provider selected by Laureate, Executive may select a
different provider, subject to Laureate’s reasonable approval, provided that the
cost of such provider is no greater to Laureate than the cost of the provider
that was otherwise chosen by Laureate. Executive may elect the specific start
date for the foregoing Outplacement Services benefit; provided, however, that in
order to receive the benefit, the Outplacement Services must commence on or
before December 31, 2019.
       
Laureate Property
   
It is Executive’s responsibility to return all Laureate property to Laureate’s
Human Resources Department by the end of the day on the Separation Date.
 Laureate property includes, but is not limited to, computer hardware and
software, manuals, customer information, any and all confidential and
proprietary information, corporate credit cards, keys and security passes.
Failure to do so could result, at Laureate’s discretion, in the cancellation of
this Agreement and any severance payments hereunder. Executive also agrees and
authorizes Laureate to deduct from Executive’s severance any amounts for
obligations owed by Executive for unpaid corporate credit card balances,
personal telephone calls, costs of unreturned company property such as computers
and keys, and other debts and obligations to Laureate to the maximum extent
allowed under applicable law.  Executive affirms that he has not transferred any
Laureate confidential information to any device, email or computer system and
agrees that he has returned any and all Laureate confidential information,
regardless of format, that he had in his possession. Notwithstanding anything in
this Agreement or elsewhere to the contrary, Executive and Laureate agree that
Executive will be permitted to retain (i) his Laureate owned cell phone (and the
phone number associated with that cell phone) and (ii) his Laureate


3

--------------------------------------------------------------------------------




owned tablet and laptop, provided however, that the Laureate has to its
satisfaction deleted or removed all Laureate software, documents, or work
product stored thereupon any of them.
   
Cooperation During Severance Period
   
Executive agrees to fully cooperate with Laureate on all matters relating to
Executive’s employment and the conduct of Laureate business, including any
litigation, claim or suit in which Laureate deems that Executive’s cooperation
is needed. Executive further agrees that during the Severance Period Executive
shall make himself available to respond to and cooperate with requests for
information from Laureate. Laureate agrees that it shall reimburse Executive for
any reasonable out-of-pocket expenses he may incur in providing such
cooperation, including without limitation travel expenses. Executive will resign
as an officer and/or director, as applicable, of all of Laureate-affiliated
entities where he currently serves in such capacities. Executive hereby
covenants and agrees, without the necessity of any further consideration, to
execute and deliver any and all such further documents and take any and all such
other actions as may be necessary or appropriate to carry out the intent and
purposes of this Agreement, including without limitation to facilitate
Executive’s resignation and/or removal as an officer and/or director, as
applicable, of all of the Company’s affiliated entities. Unreasonable refusal on
the part of Executive to cooperate with Laureate’s requests shall constitute
grounds for Laureate to discontinue the severance payment arrangement
immediately and Laureate shall owe no further payments of any kind to Executive.


Remedy for Breach of Restrictive Covenants


In the event that Executive breaches any restrictive covenant (including with
respect to post-employment confidential information, trade secrets, property,
cooperation, non-disparagement, non-competition, and non-solicitation of
customers and employees) in this Agreement (including Exhibit B), Laureate may
seek injunctive relief and damages (including requiring the Executive to pay to
Laureate any amounts actually paid to him by Laureate in respect of any
Incremental Payment under this Agreement) and at such time will immediately
cease the Incremental Payments and any other additional benefits provided
herein, other than the Statutory Severance.


Non-Disparagement
Executive agrees that he shall not disparage Laureate or any of Laureate’s
parents, subsidiaries, affiliates, directors, officers, employees and agents, as
well as the directors, officers, employees and agents of Laureate’s parents,
subsidiaries and affiliates. This non-disparagement agreement includes, but is
not limited to, the making of disparaging verbal comments to others or
publication of documents containing disparaging statements, either
electronically or on paper, unless required by law, made to a government agency
as part of the agency’s investigation, or pursuant to lawful subpoena issued by
a court of competent jurisdiction.


Execution of General Release at Separation Date


Executive shall sign the Release on or after the Separation Date, but no later
than thirty (30) days following the Separation Date. Laureate shall have no
obligation to provide any payments or benefits


4

--------------------------------------------------------------------------------




hereunder (except the Statutory Severance), including the Incremental Payments,
until the Release is executed and delivered to Laureate (“Execution Date”).
Executive understands and agrees that if he does not sign the Release, although
he will not receive any Incremental Payment, he shall remain obligated to the
other terms and conditions of this Agreement.
       
Other Terms
   
In no event shall Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to Executive under any
of the provisions of this Agreement. Any payment or benefit due to Executive per
this Agreement shall not be subject to reduction for any compensation received
from other employment, except that if Executive should be rehired in any
capacity by Laureate or any of its affiliates during the severance pay period,
no further severance payments shall be owed or paid as of the date of rehire.
       
This Agreement shall inure to the benefit of and shall be binding on the assigns
and heirs of Executive and on the purchasers and assigns of Laureate. This
Agreement contains the entire understanding of the parties and supersedes any
previous agreements between Laureate and Executive, including Executive’s
employment agreement with Rede Internacional de Universidades Laureate LTDA, and
shall not be changed except by another written, signed Agreement.
   
As a condition of entering into this Agreement, the Parties mutually waive and
relinquish any right to a jury trial in the United States they may have with
respect to any dispute pertaining to Executive’s employment with Laureate,
including its termination, this Agreement and/or its terms.
   
To the extent not preempted by the law of Brazil, this Agreement shall be
interpreted under the laws of the State of Maryland.
   
This Agreement may be signed in counterparts.
   
Executive has been advised to discuss this Agreement with an attorney. Executive
has read this Agreement and understands its terms. Executive has not relied on
statements made by any of the agents of the Laureate with regard to the
Agreement and enters into this Agreement voluntarily.
     






José Roberto Loureiro                    Laureate Education, Inc.
   
EXECUTIVE: /s/ José Roberto Loureiro__        BY: /s/ Timothy Grace ___________
DATE: _ 7/29/19_____________________                        
TITLE: _ CHRO__________________


DATE: __7/31/19_________________


5

--------------------------------------------------------------------------------




   


6

--------------------------------------------------------------------------------






EXHIBIT A - TO BE EXECUTED ON OR AFTER THE SEPARATION DATE


GENERAL RELEASE OF CLAIMS


This General Release of Claims (“Release”) is made by Josè Roberto Loureiro
(“Executive”) in favor of Laureate Education, Inc. (the “Company”), sometimes
hereinafter collectively referred to as “the Parties.”


1.Incorporation of Severance Agreement. The Parties acknowledge and agree that
the terms and conditions of the Separation Agreement (“Agreement”) dated July
25, 2019 above are incorporated herein by reference and that the terms of this
Release are material to that Agreement.


2.Consideration. In exchange for entering into this Release, the Company shall
provide Executive with the Incremental Payments (other than the Statutory
Severance), and other benefits under the Agreement, which he would not otherwise
be entitled to receive, as set forth in the Agreement. Executive acknowledges
and agrees that these benefits are sufficient consideration in exchange for the
promises contained in this Release.


3.No Other Payments. Executive acknowledges that the payments set out in the
Agreement shall fully compensate him for all wages, bonuses, commissions,
expenses, paid time off and any other benefit to which he was owed as a result
of his employment with the Company. Executive further acknowledges and agrees
that the Company has complied with all of its obligations pursuant to the
Agreement to date.


4.Return of Property. By signing below, Executive acknowledges that he has
returned all property belonging to the Company, except if and as permitted to
retain the same pursuant to the terms of the Agreement.


5.Executive’s General Release of Claims and Promise Not to Sue. In exchange for
the Incremental Payments and other benefits described in the Agreement,
Executive, on behalf of himself and his spouse, heirs, successors, and assigns,
hereby irrevocably waives, releases, and forever discharges the Company and its
parents, subsidiaries, affiliates, directors, officers, employees and agents, as
well as the directors, officers, employees and agents of its parents,
subsidiaries and affiliates (in this paragraph, the “Releasees”) from all claims
and demands, causes of action, suits, injuries, physical or mental, and all
damages resulting therefrom, including, but not limited to, attorneys’ fees and
compensatory damages, litigation costs or expenses, punitive damages and damages
for emotional distress, all claims under any federal, state, or local statute,
law or ordinance, all claims arising under the law of any state, including but
not limited to the laws of the State of Maryland and the laws of Brazil, and all
common law claims in law or equity of any nature that he ever had or has, shall
or may have against any of the Releasees that relate to any act, event, or
omission, known or unknown, intentional, unintentional, or negligent, suspected
or unsuspected, from the beginning of time up to and including the date on which
this Release is signed by Executive, including, but not limited to, all claims
known or unknown, asserted or unasserted which relate to any aspect of
Executive’s employment by the Company (or any subsidiary or affiliate) or
termination


7

--------------------------------------------------------------------------------




from such employment. Executive further agrees not to sue or otherwise institute
or cause to be instituted or in any way voluntarily participate in the
prosecution of any lawsuit against any of the Releasees in any federal, state,
or other court concerning any claims released by this Agreement. The Parties
expressly acknowledge and agree that this general release and waiver shall
exclude: (1) the rights and obligations contained in or provided under the
Agreement and this Release; (2) any right or entitlement that Executive is not
allowed by applicable law to waive or release; (3) any right Executive has to
file, cooperate in or participate in a charge, complaint or proceeding with
applicable government agencies (“Government Agencies”), or otherwise participate
in any investigation or proceeding that may be conducted by any Government
Agency. Executive acknowledges and agrees that should Executive or any
administrative agency or third party pursue any Claims on Executive’s behalf,
Executive waives the right to any individual monetary recovery; (4) any claim
that may arise only after his signing of this Release; (5) any right Executive
may have to any benefit under the terms of the Company’s retirement benefit
plans, to the extent applicable; and (6) his right to any tail coverage under
the Company’s or any subdiary’s directors and officers insurance coverage, if
and as applicable to his service as an officer of the Company or its
subsidiaries prior to the Separation Date. Notwithstanding the foregoing,
Executive understands and acknowledges that confidential information of the
Company may be disclosed where required by (i) law or order of a court of
competent jurisdiction or (ii) any federal, state or local government agency
under any whistleblower or similar statute; provided that, in the case of (i)
and (ii), to the extent reasonably practicable, Executive first give to the
Company reasonable prior written notice of such disclosure and afford the
Company, to the extent reasonably practicable, the reasonable opportunity for
the Company to obtain protective or similar orders, where available. In the
event that such protective order or other remedy is not obtained, or if the
Company waives compliance with the terms hereof, Executive shall disclose only
that portion of confidential information which, based on the advice of legal
counsel, is legally required to be disclosed and shall exercise reasonable
efforts to provide that the receiving person shall agree to treat such
confidential information as confidential to the extent possible (and permitted
under applicable law) in respect of the applicable proceeding or process and the
Company shall be given an opportunity to review the Confidential Information
prior to disclosure thereof.




[Signature Page follows]


8

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Executive hereto knowingly and voluntarily executes this
General Release of Claims as of the dates set forth below.


MAY NOT BE SIGNED PRIOR TO THE SEPARATION DATE




José Roberto Loureiro:




_ /s/ José Roberto Loureiro________________________






Date:    __7/31/19________________________________    


[Signature Page to Release]




























































9

--------------------------------------------------------------------------------








Exhibit B


Non-Competition, Non-Solicitation, and Confidentiality


1)
Executive hereby agrees that, without Laureate’s prior written consent,
Executive shall not, directly or indirectly:



a)
at any time during or after Executive’s employment with Laureate or its
affiliates, disclose or use any non-public information concerning trade secret,
know-how, software, developments, inventions, processes, technology, designs,
the financial data, strategic business plans or any proprietary or confidential
information, documents or materials in any form or media (collectively,
“Confidential Information”) pertaining to the business of Laureate or its
affiliates, except when required to perform his duties to Laureate or one of its
affiliates, by law or judicial process;



b)
at any time during Executive’s employment with Laureate or its affiliates and
for a period of one year thereafter, directly or indirectly, (A) act as a
proprietor, investor, director, officer, employee, substantial stockholder,
consultant, or partner in any business that directly competes, at the relevant
determination date, with the post-secondary business of Laureate or its
affiliates in any geographic area in South America where Laureate or its
Affiliates manufactures, produces, sells, leases, licenses or otherwise provides
products or services, or (B) provide any services or assistance to a prospective
purchaser of an affiliate of Laureate, including by sharing any Confidential
Information; provided, however, that, notwithstanding the foregoing, Executive
may, directly or indirectly own, solely as an investment, securities of any
person engaged in the business of Laureate or its affiliates which are publicly
traded on a national or regional stock exchange or quotation system or on the
over-the-counter market if Executive (A) is not a controlling person of, or a
member of a group which controls, such person and (B) does not, own 5% or more
of any class of securities of such person; and further provided, that
notwithstanding the foregoing, for the avoidance of doubt, it is acknowledged
and agreed that it shall not be deemed to be a violation of these provisions for
Executive to meet with representatives of the Brazilian federal government to
discuss higher education generally, nor shall Executive be prohibited from
taking employment with any government ministry. In no event may Executive
disclose or use any Laurate Confidential Information or be remunerated to
otherwise provide assistance to any Laureate competitor;





c)
at any time during Executive’s employment with Laureate or its affiliates and
for a period of one year thereafter, directly or indirectly (A) solicit
customers or clients of Laureate or any of its affiliates to terminate their
relationship with Laureate or any of its affiliates or otherwise solicit such
customers or clients to compete with any business of Laureate or any of its
affiliates or (B) solicit or offer employment to any person who is, or has been
at any time during the twelve (12) months immediately preceding the termination
of Executive’s



10

--------------------------------------------------------------------------------




employment, employed by Laureate or any of its affiliates provided, that if an
employee was involuntarily terminated by Laureate or its affiliate, the twelve
(12) month look back period instead shall be six (6) months with respect to such
involuntarily terminated employee ;


2)
if Executive is bound by any other agreement with Laureate regarding the use or
disclosure of Confidential Information, non-solicitation or non-competition, the
provisions of this Agreement shall be read in such a way as to further restrict
and not to permit any solicitation, competition or more extensive use or
disclosure of Confidential Information;



3)
notwithstanding, if at any time a court holds that the restrictions stated in
this section are unreasonable or otherwise unenforceable under circumstances
then existing, the parties hereto agree that the maximum period, scope or
geographic area determined to be reasonable under such circumstances by such
court will be substituted for the stated period, scope or area. Because
Executive’s services are unique and because Executive has had access to
Confidential Information, the parties hereto agree that money damages will be an
inadequate remedy for any breach of this Agreement. In the event of a breach or
threatened breach of this Agreement, Laureate or its successors or assigns may,
in addition to other rights and remedies existing in their favor, apply to any
court of competent jurisdiction for specific performance and/or injunctive
relief in order to enforce, or prevent any violations of, the provisions hereof
(without the posting of a bond or other security).



11